Case 1:20-cv-00200-MAC-ZJH Document 4 Filed 10/14/20 Page 1 of 3 PageID #: 21




 UNITED STATES DISTRICT COURT                                     EASTERN DISTRICT OF TEXAS


TOMMY DON ROSEMOND,                                  §
                                                     §
                 Petitioner,                         §
                                                     §
versus                                               §    CIVIL ACTION NO. 1:20-CV-200
                                                     §
DIRECTOR, TDCJ-CID,                                  §
                                                     §
                 Respondent.                         §

                     MEMORANDUM ORDER ADOPTING THE
               MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Petitioner, Tommy Don Rosemond, an inmate confined at the Eastham Unit with the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

         The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends denying the petition (docket entry no. 2).

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, and pleadings. No

objections to the Report and Recommendation have been filed to date.1




1
         An Acknowledgment Card was returned on May 18, 2020 with no signature (docket entry no. 3).
Case 1:20-cv-00200-MAC-ZJH Document 4 Filed 10/14/20 Page 2 of 3 PageID #: 22




                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED. A Final Judgment will be entered in this

case in accordance with the Magistrate Judge’s recommendations.

       Furthermore, the court is of the opinion petitioner is not entitled to a certificate of

appealability. An appeal from a judgment denying post-conviction collateral relief may not

proceed unless a judge issues a certificate of appealability. See 28 U.S.C. § 2253. The standard

for a certificate of appealability requires petitioner to make a substantial showing of the denial of

a federal constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v.

Dretke, 362 F.3d 323, 328 (5th Cir. 2004). To make a substantial showing, petitioner need not

establish that he would prevail on the merits. Rather, he must demonstrate that the issues are

subject to debate among jurists of reason, that a court could resolve the issues in a different

manner, or that the questions presented are worthy of encouragement to proceed further. See

Slack, 529 U.S. at 483-84. Any doubt regarding whether to grant a certificate of appealability

should be resolved in favor of petitioner, and the severity of the penalty may be considered in

making this determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir.), cert. denied,

531 U.S. 849 (2000).

       In this case, petitioner has not shown that the issues are subject to debate among jurists of

reason or worthy of encouragement to proceed further. Petitioner has not sought leave of the Fifth

Circuit Court of Appeals for an order authorizing the district court to consider the successive




                                                 2
Case 1:20-cv-00200-MAC-ZJH Document 4 Filed 10/14/20 Page 3 of 3 PageID #: 23




petition. As a result, this court lacks jurisdiction to consider this petition. A certificate of

appealability shall not issue in this matter.


             SIGNED at Beaumont, Texas, this 14th day of October, 2020.




                                                ________________________________________
                                                            MARCIA A. CRONE
                                                     UNITED STATES DISTRICT JUDGE




                                                3
